 

EXHIBIT 10.2

 

Name:

  [   ]

Number of Restricted Stock Units:

  [   ]

Date of Grant:

  [   ]

 

 

The L.S. Starrett Company
2012 Long-Term Incentive Plan

 

Restricted stock unit Agreement

 

This Restricted Stock Unit Agreement (the “Agreement”), is made, effective as of
the [ ] day of [ ] (the “Grant Date”) between The L.S. Starrett Company (the
“Company”), and [ ] (the “Participant”).

 

1.       Restricted Stock Unit Award. The Participant is hereby awarded,
pursuant to The L.S. Starrett Company 2012 Long-Term Incentive Plan (as amended
from time to time, the “Plan”), and subject to its terms, a Restricted Stock
Unit award (the “Award”) giving the Participant the conditional right to
receive, without payment but subject to the conditions and limitations set forth
in this Agreement and in the Plan, [ ] shares of common stock of the Company,
par value $1.00 per share (the “Shares”), subject to adjustment pursuant to
Section 7 of the Plan in respect of transactions occurring after the date
hereof.

 

2.       Vesting. Unless earlier terminated, relinquished or expired, the Award
will vest in accordance with the terms of Schedule A attached hereto.
Notwithstanding anything contained in Schedule A attached hereto, immediately
prior to a “Change of Control,” as such term is defined in the Change of Control
Agreement between the Participant and the Company, dated July 15, 2010, the
Award shall be fully vested.

 

3.       Delivery of Shares. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than March 15 of the
year following such vesting) effect delivery of the Shares with respect to such
vested portion to the Participant (or, in the event of the Participant’s death,
to the Beneficiary). No Shares will be issued pursuant to this Award unless and
until all legal requirements applicable to the issuance or transfer of such
Shares have been complied with to the satisfaction of the Administrator.

 

4.       Dividends; Other Rights. The Award shall not be interpreted to bestow
upon the Participant any equity interest or ownership in the Company or any
Affiliate prior to the date on which the Company delivers Shares to the
Participant. The Participant is not entitled to vote any Shares by reason of the
granting of this Award or to receive or be credited with any dividends declared
and payable on any Share prior to the date on which such Shares are delivered to
the Participant hereunder. The Participant shall have the rights of a
shareholder only as to those Shares, if any, that are actually delivered under
this Award.

 

 
 

--------------------------------------------------------------------------------

 

 

5.       Recovery of Compensation.

 

(a)     The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan.

 

(b)     The Award is subject to Section 6(a)(5) of the Plan. The Shares acquired
hereunder are subject to forfeiture, termination and rescission, and the
Participant will be obligated to return to the Company the value received with
respect to the Shares (including any gain realized on any subsequent sale or
disposition of Shares) (i) in accordance with Company policy relating to the
recovery of erroneously-paid incentive compensation, as such policy may be
amended and in effect from time to time, or (ii) as otherwise required by law or
applicable stock exchange listing standards, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act.    

 

6.       Certain Tax Matters.  The Participant expressly acknowledges that
because this Award consists of an unfunded and unsecured promise by the Company
to deliver Shares in the future, subject to the terms hereof, it is not possible
to make a so-called “83(b) election” with respect to the Award. The Participant
expressly acknowledges and agrees that the Participant’s rights hereunder,
including the right to be issued Shares upon the vesting and settlement of the
Award (or any portion thereof), are subject to the Participant’s promptly
paying, or in respect of any later requirement of withholding being liable
promptly to pay at such time as such withholdings are due, to the Company in
cash (or by such other means as may be acceptable to the Administrator in its
discretion, including, without limitation, if permitted by applicable law and
Company policy and if approved by the Compensation Committee of the Company,
withholding of Shares from the Shares otherwise deliverable to the Participant,
up to the greatest number of whole Shares with an aggregate fair market value
not exceeding the minimum required withholding applicable to the amount so
vesting) all taxes required to be withheld, if any. No Shares will be required
to be transferred pursuant to the vesting and settlement of the Award (or any
portion thereof) unless and until the Participant or the person then holding the
Award has remitted to the Company an amount in cash sufficient to satisfy any
federal, state, or local requirements with respect to tax withholdings then due
and has committed (and by holding this Award the Participant shall be deemed to
have committed) to pay in cash all tax withholdings required at any later time
in respect of the transfer of such Shares, or has made other arrangements
satisfactory to the Administrator with respect to such taxes. The Participant
also authorizes the Company and its subsidiaries to withhold such amounts from
any amounts otherwise owed to the Participant, but nothing in this sentence
shall be construed as relieving the Participant of any liability for satisfying
his or her obligations under the preceding provisions of this Section.

 

7.       Nontransferability. The Award may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.

 

8.       Effect on Employment or Service Rights. Neither the grant of this
Award, nor the delivery of Shares under this Award in accordance with the terms
of this Agreement, shall give the Participant any right to be retained in the
employ or service of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Participant at any
time, or affect any right of such Participant to terminate his or her Employment
at any time.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

9.        Amendments. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing.

 

10.      Governing Law. This Agreement and all claims or disputes arising out of
or based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the Commonwealth of Massachusetts without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.

 

11.      Definitions. Initially capitalized terms not otherwise defined herein
shall have the meaning provided in the Plan, and, as used herein, the following
terms shall have the meanings set forth below:     

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

 

“Beneficiary” means, in the event of the Participant’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Participant prior to the
Participant’s death and not subsequently revoked, or, if there is no such
designated beneficiary, the executor or administrator of the Participant’s
estate. An effective beneficiary designation will be treated as having been
revoked only upon receipt by the Administrator, prior to the Participant’s
death, of an instrument of revocation in form acceptable to the Administrator.

 

“Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.

 

12.      General. For purposes of this Award and any determinations to be made
by the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Participant and any transferee.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

By acceptance of the Award, the undersigned agrees to be subject to the terms of
the Plan. The Participant further acknowledges and agrees that (i) the signature
to this Agreement on behalf of the Company is an electronic signature that will
be treated as an original signature for all purposes hereunder and (ii) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

 

 

Executed as of the [  ] day of [  ].

 

 

 

Company:

THE L.S. STARRETT COMPANY

 

 

 

 

 

               

 

 

 

 

 

By:

  

 

 

Name:

 

 

 

Title:

 

 

                                Participant:         Name:              
Address:  

   

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Vesting Schedule

 

[ ] Shares of the Award will be subject to the time-based vesting provisions set
out in Section I below (“Time-Based Award”) and [ ] Shares of the Award will be
subject to the performance-based vesting provisions set out in Section II below
(“Performance-Based Award”), in each case, in accordance with the terms of this
Agreement, including Schedule A, and the Plan.

 

 

I.

Time-Based Award.

 

The Time-Based Award, unless earlier terminated or forfeited, shall vest as to
one-third (1/3rd) of the total number of Shares subject to the Time-Based Award
on each of the first, second, and third anniversaries of the Grant Date, subject
to the Participant remaining in continuous Employment on the applicable vesting
date.

 

 

 

II.

Performance-Based Award.

 

The Performance-Based Award, unless earlier terminated or forfeited, shall
become eligible to vest upon the Company’s achievement of 100% of its targeted
fiscal year 2015 operating income budget (“2015 Performance Target”), as
determined by the Board in its sole discretion, and shall thereafter vest in
accordance with the following schedule:

 

 

(a)

Fifty percent (50%) of the Performance-Based Award shall vest on the date the
Company files its fiscal year 2015 Annual Report on Form 10-K (the “2015 Form
10-K Filing Date”); and

 

 

(b)

Fifty percent (50%) of the Performance-Based Award shall vest on the one-year
anniversary of the 2015 Form 10-K Filing Date;

 

subject, in each case, to the Participant remaining in continuous Employment on
the applicable vesting date. For the avoidance of doubt, if the Company does not
achieve the 2015 Performance Target, the Performance-Based Award shall not
become vested, and shall instead become cancelled with no consideration due to
the Participant. 